DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch GMBH Robert DE1020152261185 (hereinafter “Bosch”).
Regarding claim 11, Bosch discloses a pressure sensor (sensor-10) for measuring a pressure of a fluid (fluid medium), comprising: a sensor element (sensor element-12) for measuring the pressure of the fluid; a control and/or evaluation circuit (circuit-20) for controlling and/or evaluating a measuring signal of the sensor element; a circuit carrier (carrier-22), wherein the control and/or evaluation circuit is situated on the circuit carrier; a carrier element (support element-24), wherein the circuit carrier is fastened on the carrier element; and a housing element (housing part-18), wherein the carrier element together with the circuit carrier is fastened in the 
Regarding claim 16, Bosch discloses the circuit carrier (carrier-22) is connected to the carrier element (support element-24) by a form-locking and/or force-locking connection (latching element-32). (Paragraph 0026)
Regarding claim 17, Bosch discloses the circuit carrier (carrier-22) is connected to the carrier element (support element-24) by a snap-in connection (latching element-32).  (Paragraph 0026)
Regarding claim 18, Bosch discloses the carrier element (carrier-22) is fastened in the housing (housing part-18) element by a snap-in connection. (latching element-32).  (Paragraph 0026)
Regarding claim 19, Bosch discloses a method for producing a pressure sensor (sensor-10) for measuring a pressure of a fluid (fluid medium), the method comprising: providing a pressure sensor base unit, the pressure sensor base unit including a housing element (housing part-18) and a sensor element (sensor element-12) for measuring the pressure of the fluid; providing a circuit carrier (carrier-22) including a control and/or evaluation circuit (circuit-20) for controlling and/or evaluating a measuring signal of the sensor element, connecting the circuit carrier to a carrier element (support element-24), which is formed in one piece from an electrically non-conducting material, by a form-locking and/or a force-locking connection (latching element-32); and inserting the carrier element together with the circuit carrier into the housing element and connecting the carrier element to the housing element.  (See also paragraph 0022-0024, and 0026 Fig 1-2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch GMBH Robert DE1020152261185 (hereinafter “Bosch”) in view of Zahnradfabrik Friedrichshafen DE 102014223653 (hererinafter “Zahnradfabrik”)
Regarding claim 12, Bosch discloses the sensor according to claim 11. 
However, Bosch discloses the control and/or evaluation circuit is situated on two opposite sides of the circuit carrier. Zahnradfabrik discloses the control and/or evaluation circuit (electrical component-220) is situated on two opposite sides of the circuit carrier. (See fig 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the circuit design of Zahnradfabrik into Bosch for the purpose of creating a more compact device. The modification would allow for installing more components on the carrier by separating the circuit into multiple portions.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch GMBH Robert DE1020152261185 (hereinafter “Bosch”) in view of Sensata Technologies INC EP 3029443 (hereinafter “Sensata”).
Regarding claim 13, Bosch discloses the sensor according to claim 11.
However, Bosch fails to disclose a grounding spring for connecting the control and/or evaluation circuit to ground. Sensata discloses a grounding spring (springs-108) for connecting the control and/or evaluation circuit to ground. (Fig 9, Paragraph 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the spring design of Sensata into Bosch for the purpose of creating a more stable  device. The modification would allow for the spring to push the circuit back into place when moved by unwanted forces that can cause measurement errors.
Regarding claim 14, Bosch discloses the sensor according to claim 11.
Bosch further discloses the carrier element (support element-24) has a recess (Paragraph 0024). 
However, Bosch fails to disclose the grounding spring. Sensata discloses a grounding spring (springs-108). (Fig 9, Paragraph 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the spring design of Sensata into Bosch for the purpose of creating a more stable  device. The modification would allow for the spring to push the circuit back into place when moved by unwanted forces that can cause measurement errors.
Regarding claim 15, Bosch discloses the sensor according to claim 11.
Bosch further discloses at least one connecting spring for electrically connecting the control and/or evaluation circuit to further elements. Sensata discloses at least one connecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the spring design of Sensata into Bosch for the purpose of creating a more stable  connection. The modification would allow for the spring to stretch and stay connected during operational use and unwanted movement that alter component positioning.
Regarding claim 20, Bosch discloses connecting the control and/or evaluation circuit (circuit-20) to a ground and a recess of the carrier element (support element-24). (Paragraph 0024).
However, Bosch fails to disclose the use of a grounding spring. Sensata discloses the use of a grounding spring (springs-108). (Fig 9, Paragraph 0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the spring design of Sensata into Bosch for the purpose of creating a more stable  connection. The modification would allow for the spring to stretch and stay connected during operational use and unwanted movement that alter component positioning.


Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855